Exhibit 10(ppp)
EXECUTION
 
ASSET PURCHASE AGREEMENT
BETWEEN
iSONIX LLC
AND
MISONIX, INC.
APRIL 7, 2009
 

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE I. PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES
    1  
 
       
1.1 Acquired Assets
    1  
1.2 Excluded Assets
    2  
1.3 Assumed Liabilities
    3  
1.4 Excluded Liabilities
    3  
 
       
ARTICLE II. CONSIDERATION; CLOSING
    5  
 
       
2.1 Consideration
    5  
2.2 The Closing
    5  
2.3 Deliveries at the Closing
    5  
2.4 Certain Contracts and Intellectual Property
    7  
2.5 Allocation of Consideration
    7  
 
       
ARTICLE III. [INTENTIONALLY OMITTED]
    7  
 
       
ARTICLE IV. [INTENTIONALLY OMITTED]
    7  
 
       
ARTICLE V. REPRESENTATIONS AND WARRANTIES OF THE SELLER
    7  
 
       
5.1 Organization and Capitalization of the Seller
    8  
5.2 Authorization of Transaction
    8  
5.3 Non-contravention
    8  
5.4 Profit and Loss Statements
    8  
5.5 Subsequent Events
    9  
5.6 Absence of Liabilities
    10  
5.7 Creditors; Bankruptcy, Etc.
    10  
5.8 Legal Compliance
    10  
5.9 Title to Assets
    11  
5.10 Inventory
    11  
5.11 Tax Matters
    12  
5.12 Intellectual Property
    12  
5.13 Contracts and Commitments
    13  
5.14 Insurance
    15  
5.15 Litigation
    15  
5.16 [Intentionally Omitted]
    15  
5.17 [Intentionally Omitted]
    15  
5.18 Environment and Safety
    16  
5.19 Customers and Suppliers
    16  
5.20 [Intentionally Omitted]
    17  
5.21 Accounts and Notes Payable
    17  
5.22 Warranties of Products and Services; Product Liability; Regulatory
Compliance
    17  
5.23 [Intentionally Omitted]
    18  
5.24 Brokers
    18  

 

i



--------------------------------------------------------------------------------



 



              Page  
 
       
5.25 [Intentionally Omitted]
    18  
5.26 Solvency
    18  
5.27 [Intentionally Omitted]
    18  
5.28 Disclosure
    18  
 
       
ARTICLE VI. REPRESENTATIONS AND WARRANTIES OF BUYER
    18  
 
       
6.1 Organization
    18  
6.2 Authorization of Transaction
    18  
6.3 No Restrictions Against Purchase of Assets
    19  
6.4 Brokers
    19  
6.5 Consents
    19  
6.6 Litigation
    19  
 
       
ARTICLE VII. [INTENTIONALLY OMITTED]
    20  
 
       
ARTICLE VIII. INDEMNIFICATION
    20  
 
       
8.1 Survival
    20  
8.2 Indemnification
    20  
8.3 Indemnification Procedures
    21  
8.4 Exclusive Remedy
    23  
8.5 Parent Guaranty
    23  
 
       
ARTICLE IX. ADDITIONAL AGREEMENTS
    24  
 
       
9.1 Transaction Expenses
    24  
9.2 Efforts to Consummate; Further Assurances
    24  
9.3 Confidentiality
    24  
9.4 Non-Disparagement
    27  
9.5 Broker’s Fees
    28  
9.6 Non-Compete
    28  
9.7 Cooperation
    29  
9.8 [Intentionally Omitted]
    29  
9.9 Payment of Assumed and Excluded Liabilities
    29  
9.10 Product Liability Insurance
    29  
 
       
ARTICLE X. [INTENTIONALLY OMITTED]
    29  
 
       
ARTICLE XI. DEFINITIONS
    29  
 
       
ARTICLE XII. MISCELLANEOUS
    36  
 
       
12.1 No Third Party Beneficiaries
    36  
12.2 Entire Agreement
    36  
12.3 Successors and Assigns
    36  
12.4 Counterparts
    36  
12.5 Headings
    36  
12.6 Right of Set Off
    36  
12.7 Notices
    37  
12.8 Governing Law
    38  

 

ii



--------------------------------------------------------------------------------



 



              Page  
 
       
12.9 Amendments and Waivers
    38  
12.10 Incorporation of Exhibits and Schedules
    38  
12.11 Construction
    38  
12.12 Independence of Covenants and Representations and Warranties
    39  
12.13 Remedies
    39  
12.14 Knowledge Attributable to the Seller
    39  
12.15 Severability
    39  
12.16 Waiver of Jury Trial
    40  
12.17 [Intentionally Omitted]
    40  
12.18 Jurisdiction
    40  
12.19 Mutual Drafting
    40  
 
       
Exhibit A Bill of Sale
       
Exhibit B Undertaking and Assumption of Liabilities
       
Exhibit C Statement of Allocation
       
Exhibit D Intellectual Property License Agreement
       
Exhibit E Patent Assignment
       
Exhibit F Non-Competition Agreement
       
Exhibit G Transition and Manufacturing Services Agreement
       

 

iii



--------------------------------------------------------------------------------



 



This ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of April 7, 2009,
between iSONIX LLC, a Delaware limited liability company (the “Buyer”), MISONIX,
INC., a New York corporation (the “Seller”), and, solely for purposes of
Section 8.5, Sonics & Materials, Inc., a Delaware corporation and the sole
member of the Buyer (“Parent”).
WITNESSETH:
WHEREAS, the Seller manufactures, promotes and sells ultrasonic liquid
processors (sonicators), ultrasonic soldering instruments, ultrasonic cleaners,
and all related accessories, generally known as the Seller’s ultrasonics
laboratory products line (the “Business”).
WHEREAS, the Buyer desires to purchase from the Seller certain assets owned or
leased or used by the Seller in connection with the Business, and to assume
certain Liabilities of the Seller specified herein, and the Seller desires to
sell such assets in exchange for cash and the assumption of such specified
Liabilities.
NOW, THEREFORE, in consideration of these premises, the mutual promises herein
made, and the representations, warranties, and covenants herein contained, the
Parties hereto agree as follows:
ARTICLE I.
PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES
1.1 Acquired Assets.
On and subject to the terms and conditions of this Agreement, at the Closing,
the Buyer shall purchase from the Seller, and the Seller shall sell, transfer,
assign, convey and deliver to the Buyer, all right, title and interest of the
Seller in and to all of the tangible and intangible assets, business, goodwill
and rights of the Seller used in, arising out of, or related to, the Business,
other than the Excluded Assets (all such assets, business, goodwill and rights
being purchased hereunder are collectively referred to as the “Acquired
Assets”), as the same shall exist immediately prior to the Closing, free and
clear of all Liens (other than Permitted Liens), including, without limitation,
the following (to the extent used in, arising out of, or related to, the
Business):
(a) raw materials, components, and supplies, work-in-process, processed or
finished goods and other items of inventory, and all packaging, wrapping,
shipping containers and other parts, wherever located, specifically including
any inventory held by third parties for demonstration purposes or on
consignment;
(b) all machinery, equipment, tooling, dies and molds (whether located at the
facilities of the Seller or at other locations), furniture, fixtures, leasehold
improvements, vehicles and other tangible personal property listed on
Schedule 1.1(b);
(c) all Intellectual Property set forth on Schedule 1.1(c), the goodwill
associated therewith, licenses and sublicenses granted or obtained with respect
thereto, and rights thereunder, remedies against infringements thereof, and
rights to protection of interests therein under the Laws of all jurisdictions,
and all rights granted to the Buyer under the Intellectual Property License
Agreement (the “Ultrasonics Intellectual Property”), subject to the limitations
set forth in Section 2.4;

 

 



--------------------------------------------------------------------------------



 



(d) to the extent that the same are assignable, agreements, contracts,
unfulfilled sales orders with customers listed on Schedule 1.1(d), unfulfilled
purchase orders entered into with suppliers listed on Schedule 1.1(d), licenses,
commitments, plans, instruments, arrangements, understandings and proposals,
documents and leases (whether of real or personal property) (including, without
limitation, any such agreements, contracts, licenses, commitments, documents and
leases listed on Schedule 5.13), including all amendments and supplements
thereto (collectively, the “Contracts”), subject to the limitations set forth in
Section 2.4;
(e) all payments, deposits (including, without limitation, customer deposits or
prepayments on unfulfilled sales orders) and prepaid expenses set forth on
Schedule 1.1(e);
(f) all claims, choses-in-action, warranties, refunds, rights of recovery,
rights of set-off and rights of recoupment set forth on Schedule 1.1(f);
(g) [intentionally omitted];
(h) to the extent that the same are assignable, all Permits, including those
Permits which are listed on Schedule 5.8;
(i) all rights to receive mail, email, faxes and other communications addressed
to the Seller and relating to the Business (including communications from
customers, suppliers, distributors, agents and others and payments with respect
to the Acquired Assets), all of which shall be forwarded to the Buyer;
(j) all records, files, documents and correspondence, lists, drawings,
specifications, bill of materials, studies, reports, advertising and promotional
materials, and other printed or written materials, relating to the Business,
including all electronic and printed copies of each of the foregoing;
(k) rights to the name “Misonix” granted by the Intellectual Property License
Agreement;
(l) the domain names listed on Schedule 1.1(l); and
(m) all other Assets included on Schedule 1.1(m).
1.2 Excluded Assets.
Any assets of the Seller that are not Acquired Assets (the “Excluded Assets”)
are retained by the Seller.

 

2



--------------------------------------------------------------------------------



 



1.3 Assumed Liabilities.
On and subject to the terms and conditions of this Agreement, the Seller shall
transfer to the Buyer, and the Buyer shall assume and discharge or perform when
due in accordance with the terms thereof, only the following Liabilities of the
Seller, and no other Liabilities of the Seller (collectively, the “Assumed
Liabilities”):
(a) all obligations of the Seller under the Contracts, sales orders, purchase
orders and other agreements included in the Acquired Assets either (i) to
furnish goods, services, and other non-Cash benefits to another party after the
Closing or (ii) to pay for goods, services, and other non-Cash benefits that
another party will furnish after the Closing (but not including any obligation
or Liability arising out of or in connection with any breach of any such
Contract, sales order, purchase order or other agreement occurring as of or
prior to the Closing or, without the Buyer’s written consent, any Contract that
was required to be listed on Schedule 5.13 but was not so listed); and
(b) all obligations of the Seller under the warranties described on
Schedule 5.22(c).
1.4 Excluded Liabilities.
Notwithstanding anything to the contrary contained in this Agreement, except for
the Assumed Liabilities, the Buyer shall not assume or be liable for any of the
Liabilities of the Seller or the Business (the “Excluded Liabilities”), which
Excluded Liabilities shall include, without limitation, the following:
(a) any of the Liabilities of the Seller under this Agreement;
(b) any of the Liabilities of the Seller for expenses, Taxes or fees incident to
or arising out of the negotiation, preparation, approval or authorization of
this Agreement, the other Documents or the consummation (or preparation for the
consummation) of the transactions contemplated hereby or thereby (including all
attorneys’ and accountants’ fees, and brokerage fees incurred by or imposed upon
the Seller or its Affiliates;
(c) any of the Liabilities of the Seller arising out of (i) the conduct of the
Business prior to the Closing or (ii) any other business of the Seller,
including without limitation, any accounts payable, short-term indebtedness,
Funded Indebtedness or other similar obligations;
(d) any Liability of the Seller under any agreement, contract, commitment,
document, license or lease, and any Liability of the Seller under any Contract
or Permit to the extent arising out of a breach or alleged breach thereof that
occurred as of or prior to the Closing;
(e) any Liability of the Seller with respect to any income Taxes or any other
Taxes, in each case for any period, including any Liability for unpaid Taxes of
any Person as a transferee, successor by contract or otherwise, and including
any claim against the Buyer arising as a result of such Liability of the Seller,
whether due to the failure by Seller to provide a tax good standing or clearance
certificate in connection with the transactions contemplated by this Agreement
or otherwise;

 

3



--------------------------------------------------------------------------------



 



(f) any Liability, to the extent such Liability results from or arises out of
events, facts or circumstances occurring or existing on or prior to the Closing,
notwithstanding that the date on which any action or claim is commenced or made
is after the Closing and irrespective of whether such Liability attaches to the
Buyer or the Seller in the first instance, (i) that arises by reason of any
violation or alleged violation of any Law or any requirement of any Governmental
Authority, (ii) that arises under any Environmental and Safety Requirements with
respect to the ownership or operation by the Seller of the Business or
(iii) that arises by reason of any breach or alleged breach by the Seller of any
agreement, contract, lease, license, commitment, instrument, judgment, order or
decree;
(g) any Liabilities for which the Buyer may become liable as a result of or in
connection with the failure to fully and properly comply with any bulk sales or
transfers Laws arising out of the Seller’s failure to pay any Excluded
Liabilities;
(h) any Liabilities arising out of the injury to or death of any Person or
animal or damage to or destruction of any property, whether based on negligence,
breach of warranty, strict liability, enterprise liability or any other legal or
equitable theory arising from or related to products (or parts of components
thereof) manufactured, sold, distributed or otherwise disposed of or for
services performed by the Seller, to the extent any of such Liabilities result
from or arise out of events, facts or circumstances occurring or existing on or
prior to the Closing, notwithstanding that the date on which any action or claim
is commenced or made is after the Closing;
(i) any Liabilities relating to any legal action or Proceeding to the extent
arising out of or in connection with (i) the Seller’s conduct of the Business
prior to the Closing or (ii) any other conduct of the Seller or the Seller’s
officers, directors, employees, shareholders, consultants, agents or advisors in
their capacities as such, whether or not disclosed on the Schedules hereto;
(j) any Liabilities of the Seller for pay in lieu of notice and severance pay;
(k) any Liabilities for bonuses or like payments to any director, officer,
employee, shareholder or Affiliate of the Seller for the period ending on or
prior to the Closing, other than normal salary payments or salary accruals in
the Ordinary Course of Business which are properly included as accrued expenses;
(l) any Liabilities relating to any Employee Benefit Plan of the Seller;
(m) any Liability for claims for worker’s compensation, injury, disability or
death based on an event occurring prior to the Closing Date;
(n) any Liabilities which relate to assets of the Seller that are not Acquired
Assets;
(o) any Liabilities of the Seller to any Affiliate of the Seller; and
(p) any Liability of the Seller that the Seller became responsible for as a
successor either de jure or de facto of another Person.
The Seller hereby expressly acknowledges that it is retaining the Excluded
Liabilities, and the Seller shall pay, discharge and perform all such Excluded
Liabilities promptly when due.

 

4



--------------------------------------------------------------------------------



 



ARTICLE II.
CONSIDERATION; CLOSING
2.1 Consideration.
The consideration to be paid by the Buyer for the Acquired Assets (the
“Consideration”), shall consist of:
(a) an aggregate of $3,500,000 (the “Cash Closing Payment”), which shall be
payable at Closing by wire transfer of immediately available U.S. funds to the
Seller, in accordance with the written payment instructions furnished by the
Seller to the Buyer prior to the Closing Date (the “Direct Cash Payment”); plus
(b) the assumption of the Assumed Liabilities.
2.2 The Closing.
The closing of the transactions contemplated by this Agreement (the “Closing”)
shall take place at the offices of Siller Wilk LLP, 675 Third Avenue, New York,
New York 10017. The date on which the Closing occurs shall be referred to as the
“Closing Date.”
2.3 Deliveries at the Closing.
(a) At the Closing, the Seller shall deliver to the Buyer or cause to be
delivered to the Buyer, as applicable:
(i) a counterpart of an assignment, assumption and bill of sale agreement (the
“Bill of Sale”), in the form of Exhibit A duly executed by the Seller;
(ii) a counterpart of the intellectual property license agreement (the
“Intellectual Property License Agreement”), in the form of Exhibit D hereto,
duly executed by the Seller;
(iii) a counterpart of the patent assignment (the “Patent Assignment”), in the
form of Exhibit E hereto, duly executed by the Seller;
(iv) such other duly executed instruments of sale, transfer, conveyance and
assignment and assumption, as the Buyer or its counsel may reasonably request,
in form reasonably satisfactory to the Seller, to effectuate the transfer of the
Acquired Assets to the Buyer (the “Other Assignment Documents”);
(v) a counterpart of the Non-Competition Agreement between the Buyer and Ronald
Manna, in the form of Exhibit F (the “Non-Competition Agreement”), duly executed
by the parties thereto other than the Buyer;
(vi) copies of all consents listed on Schedule 5.3;

 

5



--------------------------------------------------------------------------------



 



(vii) certified copies of the Fundamental Documents of the Seller and the
authorizing resolutions and incumbency certificates of the Seller for this
Agreement and the Documents;
(viii) certificates from the Secretary or similar authority of the State or
other jurisdiction of formation to the effect that the Seller is in existence in
such jurisdiction and filed all reports due and paid all fees, taxes and
penalties owed to the Secretary or similar authority of the State or other
jurisdiction of formation of the Seller, dated as of a date not more than twenty
(20) days prior to the Closing Date;
(ix) a counterpart of a transition and manufacturing services agreement, in the
form attached as Exhibit G (the “Transition and Manufacturing Services
Agreement”), duly executed by the Seller;
(x) evidence satisfactory to the Buyer of the Seller’s payment in full of all
payables listed on Schedule 5.21; and
(xi) evidence satisfactory to the Buyer of the Seller’s purchase of the product
liability insurance required by Section 9.10.
(b) At the Closing, the Buyer shall deliver or cause to be delivered to the
Seller:
(i) confirmations of the wire transfers of immediately available funds required
by the terms and conditions of Section 2.1(a);
(ii) a counterpart of the Bill of Sale, duly executed by the Buyer;
(iii) an executed Undertaking and Assumption of Liabilities (the “Undertaking
and Assumption of Liabilities”), in the form of Exhibit B, duly executed by the
Buyer;
(iv) a counterpart of the Intellectual Property License Agreement, duly executed
by the Buyer;
(v) a counterpart of the Patent Assignment, duly executed by the Buyer;
(vi) a counterpart of the Non-Competition Agreement, duly executed by the Buyer;
(vii) certified copies of the Fundamental Documents of the Buyer, and the
authorizing resolutions and incumbency certificates of the Buyer for this
Agreement and the Documents;
(viii) certificates from the Secretary or similar authority of the State or
other jurisdiction of formation to the effect that the Buyer is in existence in
such jurisdiction and filed all reports due and paid all fees, taxes and
penalties owed to the Secretary or similar authority of the State or other
jurisdiction of formation of the Buyer, dated as of a date not more than twenty
(20) days prior to the Closing Date;

 

6



--------------------------------------------------------------------------------



 



(ix) a certificate from the Secretary of State or similar authority of each
State or other jurisdiction in which the Buyer is qualified to do business to
the effect that the Buyer is in good standing in such state or jurisdiction,
dated as of a date not more than twenty (20) days prior to the Closing Date; and
(x) a counterpart of the Transition and Manufacturing Services Agreement, duly
executed by the Buyer.
2.4 Certain Contracts and Intellectual Property.
Notwithstanding any other provision of this Agreement to the contrary, to the
extent that the assignment by the Seller of any Contract or Intellectual
Property to be assigned hereunder shall require the consent or approval of
another party thereto, this Agreement shall not constitute an assignment or
attempted assignment thereof or an assumption by the Buyer of the Seller’s
obligations thereunder if such assignment or attempted assignment would, without
the consent of such other party, constitute a breach thereof. The Seller shall
use its reasonable commercial efforts to obtain the written consent or approval
to the assignment to the Buyer of each such Contract or Intellectual Property
with respect to which such consent is required for such assignment. If such
consent or assignment is obtained after the Closing, such Contract shall
automatically be deemed to be included as a Contract under Section 1.1(d). Until
such consent or approval is obtained, each Party agrees to cooperate with the
other Parties in any reasonable arrangement necessary or desirable to provide to
the Buyer the benefits of the Contract or Intellectual Property. All profits,
losses, income and expenses attributable to the performance, maintenance and
enforcement of such Contracts after the Closing Date shall be borne by, and be
solely for the account of, Buyer.
2.5 Allocation of Consideration.
The Consideration shall be allocated among the Acquired Assets acquired from the
Seller and the non-competition provisions contained in Section 9.6 as determined
by the Buyer and the Seller and consistent with the principles set forth in Code
Section 1060. Such allocation shall be set forth in a statement (the “Statement
of Allocation”) attached hereto as Exhibit C. None of the Parties shall take any
action inconsistent with the Statement of Allocation prepared in accordance with
this Section 2.5.
ARTICLE III.
[INTENTIONALLY OMITTED]
ARTICLE IV.
[INTENTIONALLY OMITTED]
ARTICLE V.
REPRESENTATIONS AND WARRANTIES OF THE SELLER
As a material inducement to the Buyer to enter into and perform its obligations
under this Agreement, the Seller represents and warrants to the Buyer as set
forth below.

 

7



--------------------------------------------------------------------------------



 



5.1 Organization and Capitalization of the Seller.
The Seller is a corporation duly organized, validly existing and in good
standing under the Laws of the State of New York. The Seller is qualified to do
business in every jurisdiction in which the failure to so qualify could have a
Material Adverse Effect on the Seller or the Business. Schedule 5.1(a) lists all
of the jurisdictions in which the Seller is qualified to do business as a
foreign corporation. Schedule 5.1(a) sets forth all names under which the Seller
or, to the Knowledge of the Seller, any predecessor or former owner of the
Business, has conducted the Business.
5.2 Authorization of Transaction.
The Seller has all requisite power and authority, and all licenses, Permits and
authorizations necessary, to own and operate the Business and to carry on the
Business as now conducted. The Seller has all requisite power and authority to
execute and deliver each Document to which it is a party and any and all
instruments necessary or appropriate in order to effectuate fully the terms and
conditions of each such Document and all related transactions and to perform its
obligations under each such Document. The execution, delivery and performance of
each Document to which the Seller is a party has been duly and validly
authorized by all necessary action on the part of the Seller, and each Document
to which the Seller is a party has been duly executed and delivered by the
Seller and constitutes the valid and legally binding obligation of the Seller,
enforceable against the Seller in accordance with its terms and conditions,
subject to applicable bankruptcy and insolvency Laws and statutes.
5.3 Non-contravention.
Neither the execution, delivery and performance of the Documents nor the
consummation of the transactions contemplated by the Documents by the Seller,
will (a) violate any Law to which the Seller, the Business or the Acquired
Assets is subject, (b) violate any provision of the Fundamental Documents of the
Seller, (c) except as disclosed on Schedule 5.3, conflict with, result in a
breach of, constitute a default (or an event which with notice, lapse of time or
both would constitute a default) under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify, or cancel, or require any
notice under, any of the Contracts or Intellectual Property or any contract,
agreement, instrument, lease, license, Permit, order, decree, authorization or
other document to which the Seller is a party or by which any of its assets is
bound, (d) result in the imposition of any Lien upon any of the Acquired Assets
(other than Liens in favor of lenders to the Buyer under credit arrangements
entered into by the Buyer), or (e) cause the Buyer to become subject to, or to
become liable for the payment of, any Tax. The Seller is not required to give
any notice to, make any filing with, or obtain any authorization, consent, or
approval of any Governmental Authority or any consent or approval of any other
Person in order for the Parties to consummate the transactions contemplated by
the Documents or in order for the Buyer to conduct the Business as conducted (or
contemplated to be conducted) in the ordinary course following the Closing.
5.4 Profit and Loss Statements.
(a) Schedule 5.4 contains Profit and Loss Statements of the Business for
Seller’s fiscal years ended June 30, 2006, 2007 and 2008 and for the six months
ended December 31, 2008 (the “Business Profit and Loss Statements”).
(b) The Business Profit and Loss Statements are true, correct and complete in
all Material respects.

 

8



--------------------------------------------------------------------------------



 



5.5 Subsequent Events.
Since June 30, 2008, except for matters specifically relating to the
transactions contemplated by this Agreement, the Seller has operated the
Business in the Ordinary Course of Business and the Business has not suffered
any Material Adverse Change. Without limiting the generality of the foregoing,
since June 30, 2008, except as set forth on Schedule 5.5:
(a) no party (including the Seller) has accelerated, terminated, modified or
canceled any agreement, contract, document, lease, or license (or series of
related agreements, contracts, leases, and licenses) related to or affecting the
Business involving more than $10,000 per annum to which the Seller is a party or
by which the Seller is bound or which is otherwise Material to the Seller or the
Business and, to the Knowledge of the Seller, no party intends to take any such
action;
(b) the Seller has not experienced any damage, destruction, or loss (whether or
not covered by insurance) to any of the Acquired Assets;
(c) the Seller has not entered into any contract, lease, or license (or series
of related contracts, leases, and licenses) related to or affecting the
Business;
(d) [intentionally omitted];
(e) [intentionally omitted];
(f) there has not been any other Material occurrence, event, incident, action,
failure to act or transaction outside the Ordinary Course of Business involving
the Business;
(g) the Seller has not sold, leased, transferred, or assigned any of the assets
of the Business, tangible or intangible, other than for a fair consideration in
the Ordinary Course of Business;
(h) the Seller has not made any capital expenditure (or series of related
capital expenditures) in connection with the Business either involving more than
$10,000 in the aggregate or outside the Ordinary Course of Business;
(i) except in connection with bona fide disputes, the Seller has not delayed or
postponed the payment of any accounts payable or commissions or any other
Liability of the Business or agreed or negotiated with any Person to extend the
payment date of any accounts payable or commissions or any other Liability of
the Business;
(j) the Seller has not cancelled, compromised, waived, or released any right or
claim (or series of related rights and claims) in connection with or affecting
the Business;
(k) the Seller has not granted any license or sublicense of any rights under or
with respect to the Ultrasonics Intellectual Property;

 

9



--------------------------------------------------------------------------------



 



(l) the Seller has not entered into any employment contract or collective
bargaining agreement, written or oral, in connection with or affecting the
Business or modified the terms of any existing such contract or agreement;
(m) [intentionally omitted];
(n) the Seller has maintained the inventory of the Business at levels
commensurate with sales experience and otherwise within the Ordinary Course of
Business;
(o) the Seller has not written down the value of any Acquired Asset on its books
or records, except for depreciation and amortization taken in the Ordinary
Course of Business; and
(p) the Seller has not committed to do any of the foregoing.
5.6 Absence of Liabilities.
Except as set forth on Schedule 5.6, (a) the Seller has no Funded Indebtedness,
and (b) the Seller has no Liabilities in connection with the Business, and
(c) the Seller has no Liabilities which are or may be secured by a Lien on any
of the Acquired Assets.
5.7 Creditors; Bankruptcy, Etc.
The Seller is not involved in any Proceeding by or against the Seller as a
debtor in any court under the United States Bankruptcy Code or any other
insolvency or debtors’ relief act, whether foreign, international, provincial,
state, local or federal, or for the appointment of a trustee, receiver,
liquidator, assignee, sequestrator or other similar official of the Seller or
for a substantial part of the property of the Seller.
5.8 Legal Compliance.
In its conduct of the Business, the Seller has complied, and is in compliance in
all Material respects, with all applicable Laws, Environmental and Safety
Requirements, Orders and Permits, and no Proceeding is pending or, to the
Knowledge of the Seller, threatened, alleging any failure to so comply.
Schedule 5.8 sets forth a list of all Permits under which the Seller is
operating or bound except where the failure to have any such Permit would not
have a Material Adverse Effect. Such Permits (a) constitute all Permits used or
required in the conduct of the Business as presently conducted, (b) are in full
force and effect, (c) are assignable by Seller, (d) have not been violated in
any respect and (e) are not subject to any pending or, to the Knowledge of the
Seller, threatened Proceeding seeking their revocation or limitation. Upon the
Seller’s delivering any required notices and obtaining any necessary consents as
specifically set forth in Schedule 5.8, the Permits will continue in full force
and effect on substantially identical terms for the benefit of the Buyer
following the consummation of the transactions contemplated hereby and by the
other Documents, without any further action by any of the Parties.

 

10



--------------------------------------------------------------------------------



 



5.9 Title to Assets.
(a) Except as set forth on Schedule 5.9(a), (i) the Seller has good and
marketable title, free and clear of all Liens (other than Permitted Liens), to
all of the Acquired Assets, and (ii) with the exception of the Excluded Assets
and inventory or other assets previously disposed of in the Ordinary Course of
Business, the Acquired Assets include all assets, properties and interests in
properties previously or presently used by or necessary for the conduct of the
Business by the Seller and, immediately after the Closing, the Buyer, in the
Ordinary Course of Business. Except as set forth on Schedule 5.9(a), no other
Person owns any asset that is or has been used by, related to and/or necessary
for the conduct of the Business.
(b) Except as set forth on Schedule 5.9(b), the machinery, equipment and other
tangible assets included in the Acquired Assets are in good working order and
condition (reasonable wear and tear excepted) in the Ordinary Course of Business
(subject to routine maintenance and repair for similar assets of like age), fit
for the use for which the Seller has been using them, and usable in the Ordinary
Course of the Business. The Seller owns or leases under valid leases all
machinery, equipment and other tangible assets necessary for the conduct of the
Business as conducted as of the date hereof.
(c) Schedule 5.9(c) contains a true and complete listing of all Material
tangible assets included in the Acquired Assets, other than inventory.
Schedule 5.9(c) specifies the locations of the Material tangible assets included
in the Acquired Assets, other than inventory. At all times during which the
Seller owned such tangible assets, none of such tangible assets was located (or,
in the case of the vehicles, garaged) at any location other than the locations
set forth on Schedule 5.9(c), except for (i) periods in which such tangible
assets were in transit in the Ordinary Course of Business or stored in a
warehouse, and (ii) periods in which such tangible assets were being repaired
off premises in the Ordinary Course of Business.
5.10 Inventory.
(a) Schedule 5.10 summarizes the inventory value of the Business as of June 30,
2006, June 30, 2007, June 30, 2008, December 31, 2008, and the most recent month
end. Except for the Wells’ Lien, the Seller owns all of the inventory of the
Business free and clear of all Liens, subject only to Permitted Liens. The
inventory of the Business consists of raw materials, work-in-process, finished
goods and packaging as set forth on Schedule 5.10.
(b) The finished goods of the Business are fit for the purpose for which they
were manufactured and do not contain slow-moving, obsolete, damaged or defective
inventory in excess of historical percentage levels. For purposes of this
Agreement, “slow-moving” means any item of finished goods the sale of which by
the Seller has taken or is likely to take in excess of that experienced by the
Seller in the Ordinary Course of Business. Since June 30, 2008, the finished
goods of the Business have been purchased or manufactured in the Ordinary Course
of Business consistent with sales of the Business and reasonably anticipated
requirements of the Seller and its customers.
(c) The raw materials and work-in-process of the Business consist of a quality
and quantity usable in the Ordinary Course of Business. Since June 30, 2008, the
raw materials and work-in-process of the Business have been purchased or
manufactured in the Ordinary Course of Business consistent with sales of the
Business and reasonably anticipated requirements of the Seller and its
customers.

 

11



--------------------------------------------------------------------------------



 



5.11 Tax Matters.
(a) Except as set forth on Schedule 5.11(a), the Seller and each other entity
included in any consolidated, combined or unitary Tax Return or in any group
filing in which the Seller is or has been a member (a “Seller Tax Group”),
(A) have timely paid all income and other material Taxes required to be paid by
them through the date hereof (whether or not such Taxes are shown on any Tax
Return) and (B) have filed or caused to be filed in a timely manner (within any
applicable extension periods) all income and other material Tax Returns required
to be filed by them with the appropriate Governmental Authorities in all
jurisdictions in which such Tax Returns are required to be filed, and all such
Tax Returns are true, correct and complete in all respects. In the past five
(5) years, no claim has been made by an authority in a jurisdiction where the
Seller does not file Tax Returns that the Seller is or may be subject to
taxation by that jurisdiction.
(b) Except as set forth on Schedule 5.11(b):
(i) no Liens have been filed and the Seller has not been notified by the
Internal Revenue Service or any other taxing authority that any issues have been
raised (and are currently pending) by the Internal Revenue Service or such other
taxing authority in connection with the Seller or any Tax Return of the Seller;
(ii) except as set forth on Schedule 5.11(b)(ii), there are no pending Tax
audits of the Seller nor any of its Tax Returns; and
(iii) except as set forth on Schedule 5.11(b)(iii), no unresolved deficiencies
or additions to Taxes have been proposed, asserted or assessed against the
Seller.
5.12 Intellectual Property.
(a) Schedule 5.12(a) identifies (i) all (A) registered patents and patent
applications, (B) trademark and service mark registrations and applications
therefor, (C) Material unregistered trademarks and service marks, (D) copyright
registrations and applications therefor, and (E) registered trade names and
assumed names, developed by, or on behalf of, or owned by, the Seller, used in
connection with the Business, and (ii) each license, agreement or other
permission which the Seller has granted to any third party with respect to any
Ultrasonics Intellectual Property (“Licensed Intellectual Property”).
(b) Except as set forth on Schedule 5.12(b),
(i) to the Knowledge of the Seller, the Seller has not interfered with,
infringed upon, misappropriated or otherwise come into conflict with any
Intellectual Property rights of third parties or committed any acts of unfair
competition in its conduct of the Business, and the Seller has not received any
charge, complaint, claim, demand or notice alleging any such interference,
infringement, misappropriation, conflict or act of unfair competition;

 

12



--------------------------------------------------------------------------------



 



(ii) the Seller owns, has the right to use, sell, license and dispose of, and
has the right to bring actions for the infringement of, and, where necessary,
has made timely and proper application for, all Intellectual Property (other
than the Licensed Intellectual Property) necessary or required for the conduct
of the Business as currently conducted and as proposed to be conducted and, to
the Knowledge of the Seller, such rights to use, sell, license, dispose of and
bring actions are exclusive with respect to such Intellectual Property other
than fees and payments with respect to Licensed Intellectual Property identified
on Schedule 5.12(a);
(iii) there are no royalties, honoraria, fees or other payments payable by the
Seller to any Person by reason of the ownership, use, license, sale or
disposition of the Intellectual Property used in the Business;
(iv) no activity, service or procedure currently conducted or proposed to be
conducted by the Seller in the Business violates or will violate any agreement
related to the Business governing the use of Intellectual Property;
(v) to the Knowledge of the Seller, no patent, formulation, invention, device,
application or principle nor any Law exists that would have or could reasonably
be expected to have a Material Adverse Effect on the Business;
(vi) the Seller has not sent to any third party in the past five (5) years or
otherwise communicated to another Person any charge, complaint, claim, demand or
notice asserting infringement or misappropriation of, or other conflict with,
any Intellectual Property right of the Seller by such other Person or any acts
of unfair competition by such other Person, nor, to the Knowledge of the Seller,
is any such infringement, misappropriation, conflict or act of unfair
competition occurring or threatened; and
(vii) the Seller has taken reasonable and practicable steps (including, without
limitation, entering into confidentiality and nondisclosure agreements with all
officers, directors, managers, members and employees of, and consultants to, the
Seller with access to or knowledge of the Intellectual Property) designed to
safeguard and maintain the secrecy and confidentiality of, and its proprietary
rights in, all Intellectual Property.
5.13 Contracts and Commitments.
Schedule 5.13 lists all of the following contracts or other arrangements
(written or oral) related to the Business to which the Seller is a party or by
which it or its assets are bound:
(a) contracts relating to the manufacture, purchase, distribution, marketing or
sales of the Seller’s or any other Person’s products or services (other than
purchase and sales orders entered into in the Ordinary Course of Business
consistent with past practices and the performance of which by the parties
thereto is reasonably expected to be substantially completed within sixty
(60) days of the execution thereof), including all volume rebate agreements,
“bill and hold” or other similar arrangements, and all contracts which designate
the Seller as an exclusive manufacturer or supplier of any product or service;

 

13



--------------------------------------------------------------------------------



 



(b) contracts, agreements or arrangements for the employment of any officer,
individual employee, or other Person on a full-time, part-time, consulting or
other basis (excluding oral, at-will employment arrangements the generic terms
of which are described on an aggregate basis (i.e., ranges of wages of salary,
typical benefits, etc.) on Schedule 5.13);
(c) instruments, agreements or indentures relating to Funded Indebtedness or to
the mortgaging, pledging or otherwise placing a Lien on any asset or group of
assets of the Seller;
(d) guarantees of any obligation for borrowed money or otherwise;
(e) agreements with respect to the lending or investing of funds;
(f) leases or agreements under which the Seller is the lessee, sublessee,
occupant, holder or operator of any real or personal property owned by any other
party;
(g) leases or agreements under which the Seller is the lessor or sublessor of or
permits any third party to occupy, hold or operate any real or personal property
owned or controlled by the Seller;
(h) assignments, licenses, indemnifications or agreements with respect to any
form of intangible property, including, without limitation, any Intellectual
Property or confidential information;
(i) contracts or groups of related contracts with the same party for the
purchase or sale of products or services, including all purchase orders and
sales orders;
(j) research and development agreements;
(k) any contracts containing covenants not to compete or similar provisions
(A) binding on the Seller, (B) restricting other Persons for the benefit of the
Seller or (C) which otherwise restrict competition granted by the Seller in
favor of a third party;
(l) contracts which contain a “most favored customer” or similar provision;
(m) contracts under which the amount payable by the Seller is dependent on the
revenues or income or similar measure of the Business (or any part thereof), or
under which the Seller is obligated to pay royalties, commissions or similar
payments to any Person;
(n) marketing, agency, advertising, sales representative, broker, subscription,
list management, printing, distribution, fulfillment or similar contracts; or
(o) other agreements or instruments which are otherwise Material to the
Business, and which are not listed in the foregoing clauses of this
Section 5.13;
(collectively, the “Material Contracts”).

 

14



--------------------------------------------------------------------------------



 



Each Material Contract is valid and enforceable against the Seller and the other
parties thereto, subject to applicable bankruptcy and insolvency Laws and
statutes. Except as specifically disclosed on Schedule 5.13, the Seller has
performed in all respects all obligations required to be performed by it and is
not in default under or in breach of nor in receipt of any claim of default or
breach under any Material Contract; and no event has occurred which with the
passage of time or the giving of notice or both would result in a default or
breach under any such Material Contract. No other party to any Material Contract
is in default under or in breach of such Material Contract and no event has
occurred which with the passage of time or giving of notice or both would result
in a default or breach under any such Material Contract. Except as disclosed on
Schedule 5.13, each Material Contract is assignable by the Seller. The
unfulfilled sales orders with customers listed on Schedule 1.1(d) and the
unfulfilled purchase orders entered into with suppliers listed on
Schedule 1.1(d) are assignable by the Seller. The Seller has supplied the Buyer
with (i) a true, correct and complete copy of each Material Contract, together
with all amendments, waivers or other changes thereto, and (ii) a reasonably
complete description of all material terms of all oral agreements covered by
this Section 5.13 to which the Seller is a party.
5.14 Insurance.
The Seller maintains insurance coverage of a type and amount customary for
entities of similar size engaged in similar lines of business. All of Seller’s
current insurance policies are in full force and effect and the Seller is not in
default with respect to its obligations under any of such insurance policies.
The Seller has not received any notification of cancellation or modification of
any of such insurance policies or that any claim outstanding is expected to
cause a Material increase in the Seller’s insurance rates. To the Knowledge of
the Seller, there are no facts or circumstances which exist that might relieve
any insurer under such insurance policies of its obligations to satisfy in full
claims thereunder.
5.15 Litigation.
Except as set forth on Schedule 5.15, there are no Proceedings pending or, to
the Seller’s Knowledge, threatened against the Seller and, to the Knowledge of
the Seller, except as set forth on Schedule 5.15, there is no Basis for any of
the foregoing. None of the Proceedings listed on Schedule 5.15 could have a
Material Adverse Effect on the Seller or the Business. Schedule 5.15 also sets
forth all Proceedings involving the Seller during the last five (5) years which
(i) alleged criminal conduct by the Seller, (ii) resulted in the Seller or its
Affiliates paying or receiving an amount in excess of $25,000 in connection with
the adjudication or compromise of such matter or (iii) had, or could reasonably
be expected to have, a Material Adverse Effect on the Seller or the Business.
All materials provided to the Buyer relating to any matters described on
Schedule 5.15 are true, correct and complete. Schedule 5.15 identifies the
pending Proceedings that are covered by insurance policies and/or the defense of
which has been assumed by the insurance carrier and sets forth the applicable
insurance carrier and insurance policy. Such insurance carriers have not
delivered any reservations of rights or indicated any objections or reservations
whatsoever with respect to such insurance carriers’ obligation to provide a
defense against the claims asserted in such Proceedings and to pay the amounts
of damages or settlement amounts arising from the claims of such Proceedings.
5.16 [Intentionally Omitted].
5.17 [Intentionally Omitted].

 

15



--------------------------------------------------------------------------------



 



5.18 Environment and Safety.
The Seller has complied with, and the Business and the Acquired Assets are in
compliance with, all Environmental and Safety Requirements. Schedule 5.18
contains a list of all Permits required under all Environmental and Safety
Requirements for the operation of the Business, and the ownership, operation or
occupation of the Acquired Assets. The Seller has accurately prepared and timely
filed with the appropriate Governmental Authorities all reports, notifications,
and filings required pursuant to Environmental and Safety Requirements for the
operation of the Business and the ownership, operation or occupation of the
Acquired Assets. The Seller has not received any notice or other information
regarding any actual or alleged violation of, any actual or potential Liability
under, or any corrective or remedial obligation under, any Environmental and
Safety Requirements with respect to the Business or the Acquired Assets.
5.19 Customers and Suppliers.
(a) Schedule 5.19(a) lists the ten (10) largest customers (and total sales, in
dollars, to each such customer) and the ten (10) largest suppliers (and total
purchases, in dollars, from each such supplier) of the Business during the
Seller’s fiscal years ended June 30, 2007 and June 30, 2008, and for the six
(6) months ended December 31, 2008. Except as set forth on Schedule 5.19(a), no
such customer or supplier of the Business has terminated, reduced or materially
modified its business (including as a result of engaging in business with
foreign suppliers) with the Seller since June 30, 2006. No changes have occurred
to the customer base other than in the Ordinary Course of Business. Except as
set forth on Schedule 5.19(a), the Seller has not received any notice or
otherwise has any reason to believe (other than because of the current economic
conditions), that any of the customers or suppliers listed on Schedule 5.19(a)
intends, or is reasonably likely, to terminate, reduce or materially modify its
business (including as a result of engaging in business with foreign suppliers)
with the Seller.
(b) Without limiting the foregoing, except as set forth on Schedule 5.19(b)(i),
in the six (6) months preceding the Closing Date, the Seller has not engaged in
rebate, discount, advance sale programs, volume discounts, or other programs or
arrangements (such as arrangements to sell to customers products or services in
excess of such customers’ reasonably foreseeable requirements) with customers of
the Business which would reasonably be expected to result in such customers
reducing, temporarily or permanently, their purchases of products or services
from the Buyer after the Closing. Schedule 5.19(b)(ii) identifies all “bill and
hold” or consignment arrangements entered into with customers.
(c) Other than as set forth on Schedule 5.19(c), since June 30, 2008, the Seller
has not offered, become bound by and/or become a party to any trade deals, trade
promotions or programs, trade refunds or cooperative programs or any consumer
promotions and programs (including, without limitation, premiums and rebate
programs and cooperative advertising programs) with respect to the Business,
except in the Ordinary Course of Business.
(d) Except as disclosed on Schedule 1.1(e), the Seller has no payments, deposits
(including, without limitation, customer deposits or prepayments on unfulfilled
sales orders) or prepaid expenses in connection with the Business.

 

16



--------------------------------------------------------------------------------



 



5.20 [Intentionally Omitted].
5.21 Accounts and Notes Payable.
Except as set forth by vendor on Schedule 5.21, all accounts payable and notes
payable by the Seller to third parties arose in the Ordinary Course of Business,
and there is no such account payable or note payable more than ninety (90) days
past due.
5.22 Warranties of Products and Services; Product Liability; Regulatory
Compliance.
(a) Except as set forth on Schedule 5.22(a) hereto, all finished goods
manufactured and held in the inventory of the Business at the Closing
(including, without limitation, all documentation furnished in connection
therewith) are free from any significant defects and conform in all respects
with all customary and reasonable standards for products of such type, with all
applicable contractual commitments and with all express and implied warranties,
and the Seller has no Liability (and, to the Knowledge of the Seller, there is
no reasonable Basis for any present or future action, suit, proceeding, hearing,
investigation, charge, complaint, claim or demand against it giving rise to any
Liability) for replacement or repair thereof or other damages in connection
therewith.
(b) Except as set forth on Schedule 5.22(b) hereto, all raw materials and
work-in-process held in the inventory of the Business at the Closing (including,
without limitation, all documentation furnished in connection therewith) are
free from any significant defects and conform in all respects with all customary
and reasonable standards for products of such type, with all applicable
contractual commitments and with all express and implied warranties.
(c) Except as set forth on Schedule 5.22(c) hereto, Seller has not given any
guarantee, warranty or other indemnity in respect of any of the products
manufactured, sold, distributed, used, delivered or held in inventory and
services provided by the Seller in connection with the Business (including,
without limitation, all documentation furnished in connection therewith) except
warranties made in the Ordinary Course of Business and in the form of Seller’s
standard written warranty, a copy of which is attached to Schedule 5.22(c), and
except for warranties, express or implied, as required by law.
(d) Except as disclosed on Schedule 5.22(d), all warranty claims related to the
Business that have been received prior to the Closing have been resolved.
(e) Except as set forth on Schedule 5.22(e) (which lists all violations and/or
warning letters or notices from any Governmental Authority), since January 1,
2007, no Governmental Authority regulating the Business has commenced, or to the
Knowledge of the Seller, threatened to commence, any investigation or proceeding
relating to the Business. The Seller has not been responsible for, subject to,
assumed or become aware or otherwise been notified of, (and to the Knowledge of
the Seller there is no reasonable Basis for any present or future action, suit,
proceeding, hearing, investigation, charge, complaint, claim or demand against
it which would reasonably be expected to give rise to Liability), arising out of
any injury to people, animals or property as a result of or in connection with
the ownership, possession, consumption or use of any product manufactured, sold
or distributed or any service provided by the Seller in connection with the
Business.

 

17



--------------------------------------------------------------------------------



 



5.23 [Intentionally Omitted].
5.24 Brokers.
Except as disclosed on Schedule 5.24, there is no agent, broker, investment
banker, Person or firm who or which has acted on behalf, or under the authority,
of the Seller or will be entitled to any fee or commission directly or
indirectly from the Buyer (as a result of the actions of the Seller) or the
Seller, in connection with any of the transactions contemplated hereby.
5.25 [Intentionally Omitted].
5.26 Solvency.
The Seller is currently solvent and the Seller will not be rendered insolvent by
any of the transactions contemplated hereby.
5.27 [Intentionally Omitted].
5.28 Disclosure.
No representation or warranty of the Seller in this Agreement (including the
Schedules attached hereto) misstates a Material fact or omits to state a
Material fact necessary to make the statements herein or therein, in light of
the circumstances in which they were made, not misleading.
ARTICLE VI.
REPRESENTATIONS AND WARRANTIES OF BUYER
As a material inducement to the Seller to enter into and perform its obligations
under this Agreement, the Buyer represents and warrants to the Seller as
follows:
6.1 Organization.
The Buyer is a limited liability company duly formed, validly existing and in
good standing under the Laws of the State of Delaware.
6.2 Authorization of Transaction.
The Buyer has full power and authority to execute and deliver each Document to
which it is a party and any and all instruments necessary or appropriate in
order to effectuate fully the terms and conditions of the Documents and all
related transactions and to perform its obligations under the Documents. Each
Document to which the Buyer is a party has been duly authorized by all necessary
limited liability company action on the part of the Buyer and has been duly
executed and delivered by the Buyer, and constitutes the valid and legally
binding obligation of the Buyer, enforceable against the Buyer in accordance
with its terms and conditions, subject to applicable bankruptcy and insolvency
Laws and statutes. The execution, delivery and performance by Buyer of this
Agreement and the Documents and the performance by Buyer of the transactions
contemplated hereby and thereby will not (a) violate any provision of Buyer’s
Fundamental Documents, (b) violate any Law, rule, regulation or governmental
order applicable to Buyer, or (c) result in a violation or any breach of or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under any note, contract, lease, permit or other
instrument or obligation to which Buyer is a party or under which any of its
assets are bound.

 

18



--------------------------------------------------------------------------------



 



6.3 No Restrictions Against Purchase of Assets.
Neither the execution, delivery and performance of the Documents nor the
consummation of the transactions contemplated thereby, nor compliance by the
Buyer with any of the provisions thereof, will (i) violate, conflict with, or
result in a Material breach of any provision of, or constitute a default (or an
event which, with notice or lapse of time or both, would constitute a default)
under any of the terms, conditions or provisions of the Fundamental Documents of
the Buyer, or under any note, bond, mortgage, indenture, deed of trust, or other
agreement by which the Buyer is bound, or by which the Buyer or any of its
properties or assets may be bound or affected, or (ii) violate any Law
applicable to the Buyer or any of its properties or assets. No consent or
approval by, notice to, or registration with, any Governmental Authority is
required on the part of the Buyer in connection with the execution and delivery
of this Agreement or the consummation by the Buyer of the transactions
contemplated hereby.
6.4 Brokers.
No broker, investment banker or finder is entitled to any fee or commission in
connection with the transactions contemplated hereby based upon arrangements
made by or on behalf of the Buyer.
6.5 Consents.
No consent or waiver of, or filing with, any person or entity (governmental or
otherwise) is required to be obtained in order for Buyer to execute, deliver or
perform any of its obligations under this Agreement or any of the Documents.
6.6 Litigation
There is no legal action, arbitration or administrative or governmental
proceeding or investigation in which Buyer has been served or provided with
formal notice, nor, to Buyer’s knowledge, are any of the foregoing filed, issued
or threatened, which would reasonably be expected to have a Material Adverse
Effect on the consummation of the transactions contemplated by this Agreement or
materially limit Buyer’s ability to perform any of its obligations under this
Agreement or any of the Documents.

 

19



--------------------------------------------------------------------------------



 



ARTICLE VII.
[INTENTIONALLY OMITTED]
ARTICLE VIII.
INDEMNIFICATION
8.1 Survival.
The representations, warranties, covenants and other agreements set forth in
this Agreement or in any certificate or other writing delivered in connection
with this Agreement shall survive the Closing and the consummation of the
transactions contemplated hereby; provided, however, that any claim for Adverse
Consequences arising out of or with respect to the inaccuracy of any such
representation or the breach of any such warranty must be asserted in writing by
notice given to the other party on or before the eighteen month anniversary of
the Closing Date, failing which any such claim shall be waived and extinguished,
excluding, however, claims for Adverse Consequences relating to any inaccuracy
of representations and/or breach of warranties contained in the Buyer Core
Representations or the Seller Core Representations, as the case may be, which
may be asserted until the expiration of the applicable statute of limitations
with respect to such matters. For the avoidance of doubt, if a notice period
applies to a claim for indemnification for a breach of representations and/or
warranties, then if and to the extent that any Person entitled to
indemnification submits a notice or claim prior to the expiration of such notice
period, the indemnification obligations of the indemnifying party with respect
to such claim shall include Adverse Consequences which the indemnified party
suffers after the expiration of the notice period. No right of the Buyer Group
for indemnification hereunder shall be affected by any examination made for or
on behalf of the Buyer, the knowledge of any of the Buyer’s officers, directors,
shareholders, employees or agents, or the acceptance by the Buyer of any
certificate or opinion.
8.2 Indemnification.
(a) Seller Indemnification. From and after the Closing, the Seller shall
indemnify, defend and hold harmless the Buyer and its successors, assigns,
officers and directors (collectively, the “Buyer Group”) against any Adverse
Consequences that any member of the Buyer Group may suffer, sustain or become
subject to as the result of, or arising from or in connection with:
(i) the breach by Seller of any representation or warranty contained in
Article V hereof or in any other Document or in any exhibit, schedule or
attachment thereto or in any certificate delivered by Seller in connection
therewith;
(ii) any Excluded Liability; or
(iii) any breach by Seller of any covenant or agreement contained in this
Agreement, any other Document or in any exhibit, schedule or attachment hereto
or thereto or in any certificate delivered by the Seller in connection herewith
or therewith.
(b) Buyer Indemnification. From and after the Closing, the Buyer shall
indemnify, defend and hold harmless the Seller and its successors, assigns,
officers and directors (collectively, the “Seller Group”) against any Adverse
Consequences that any member of the Seller Group may suffer, sustain or become
subject to as the result of, arising from or in connection with:
(i) a breach of any representation, warranty, covenant or agreement by the Buyer
contained in this Agreement, any other Document or in any exhibit, schedule or
attachment hereto or thereto or in any certificate delivered by the Buyer in
connection herewith or therewith; or
(ii) any Assumed Liability.

 

20



--------------------------------------------------------------------------------



 



(c) Limits on Indemnification. Anything in Section 8.2(a) to the contrary
notwithstanding, the Buyer Group or the Seller Group, as the case may be, shall
not have the right to be indemnified under Section 8.2(a)(i) or
Section 8.2(b)(i) (x) unless and until the Buyer Group, or the Seller Group, as
the case may be, (or any member thereof) shall have incurred on a cumulative
basis Adverse Consequences from breaches of the Seller’s or the Buyer’s, as the
case may be, representations and warranties (other than the Seller Core
Representations) in an amount exceeding $50,000 (the “Basket”), in which case
the right to be indemnified shall apply to the extent of all such Adverse
Consequences in excess of the Basket or (y) for Adverse Consequences from
breaches of the Seller’s or the Buyer’s, as the case may be, representations and
warranties that exceed $1,000,000 in the aggregate (the “Cap”); provided,
however, that in no event shall the Basket or the Cap apply with respect to the
Seller Core Representations, willful breaches of any representations and
warranties, or fraud.
8.3 Indemnification Procedures.
(a) If any third party shall notify any Party to this Agreement (the
“Indemnified Party”) with respect to any matter (a “Third Party Claim”) which
may give rise to a claim for indemnification against any other Party to this
Agreement (the “Indemnifying Party”) under Section 8.2, then, subject to
Section 8.3(d) below, the Indemnified Party shall notify in writing each
Indemnifying Party thereof promptly and provide specific details of the matter;
provided, however, that no reasonable delay on the part of the Indemnified Party
in notifying any Indemnifying Party shall relieve the Indemnifying Party from
any Liability or obligation hereunder unless (and then solely to the extent) the
Indemnifying Party thereby is prejudiced by the delay. Any Indemnifying Party
will have the right to defend the Indemnified Party against the Third Party
Claim with counsel of its choice (or counsel selected by any insurer providing
defense) reasonably satisfactory to the Indemnified Party so long as (A) the
Indemnifying Party notifies the Indemnified Party in writing within fifteen (15)
days after the Indemnified Party has given notice of the Third Party Claim that
the Indemnifying Party will indemnify the Indemnified Party from and against the
entirety of any Adverse Consequences the Indemnified Party may suffer resulting
from, arising out of, relating to, in the nature of, or caused by the Third
Party Claim, (B) the Indemnifying Party provides the Indemnified Party with
evidence reasonably acceptable to the Indemnified Party that the Indemnifying
Party will have the financial resources to defend against the Third Party Claim
and fulfill its indemnification obligations hereunder, (C) the Third Party Claim
involves only money damages and does not seek an injunction or other equitable
relief (unless any insurer providing defense also is defending such claims for
equitable relief to the good faith reasonable satisfaction of the Indemnified
Party), (D) settlement of, or an adverse judgment with respect to, the Third
Party Claim is not, in the good faith judgment of the Indemnified Party, likely
to establish a precedential custom or practice adverse to the continuing
business interests of the Indemnified Party, and (E) the Indemnifying Party
conducts the defense of the Third Party Claim actively and diligently. The
Indemnified Party may participate in the defense of such claim with co-counsel
of its

 

21



--------------------------------------------------------------------------------



 



choice to the extent that the Indemnified Party believes in its sole discretion
that such matter shall affect its ongoing business; provided, however, that the
fees and expenses of the Indemnified Party’s counsel shall be at the expense of
the Indemnified Party unless (A) the Indemnifying Party has agreed in writing to
pay such fees and expenses, (B) the Indemnifying Party has failed to assume the
defense and employ counsel as provided herein or (C) a claim shall have been
brought or asserted against the Indemnifying Party as well as the Indemnified
Party, and such Indemnified Party shall have been advised in writing by counsel
that there may be one or more factual or legal defenses available to it that are
in conflict with those available to the Indemnifying Party, in which case such
co-counsel shall be at the expense of the Indemnifying Party; provided, however,
that the Indemnifying Party will not be required to pay the fees and expenses of
more than one separate principal counsel (and any appropriate local counsel) for
all Indemnified Parties. Subject to the preceding sentence, if the Indemnifying
Party’s insurer is engaged in the defense of a claim, the Indemnified Party
shall attempt, in good faith, to use reasonable efforts, in connection with any
participation by the Indemnified Party in the defense of such claim, not to
materially interfere with the insurer’s defense of the claim. If, within such
15-day period, the Indemnifying Party does not assume the defense of such matter
or fails to defend the matter in the manner set forth above, the Indemnified
Party may defend against the matter in any manner that it reasonably may deem
appropriate and may consent to the entry of any judgment with respect to the
matter or enter into any settlement with respect to such matter without the
consent of the Indemnifying Party and the Indemnifying Party will reimburse the
Indemnified Party promptly and periodically for the costs of defending against
such claim (including reasonable attorneys’ fees and expenses) and the
Indemnifying Party will remain responsible for any Adverse Consequences the
Indemnified Party may suffer to the extent resulting from, arising out of,
relating to, or caused by the claim to the fullest extent provided herein;
provided, however, that such claim shall not be compromised or settled without
the written consent of the Indemnifying Party, which consent shall not be
unreasonably withheld. If the Indemnified Party assumes the defense of the
claim, then the Indemnified Party shall keep the Indemnifying Party reasonably
informed of the progress of any such defense, compromise or settlement. The
Indemnifying Party shall be liable for any settlement of the claim effected
pursuant to this Section 8.3, and for any final judgment, if the Indemnified
Party is entitled to indemnification from the Indemnifying Party under the terms
of this Article VIII.
(b) If an Indemnified Party’s notice of indemnification does not relate to a
claim or the commencement of an action or proceeding by a third party, the
Indemnifying Party shall have thirty (30) days after receipt of such notice to
object to the subject matter and the amount of the claim for indemnification set
forth in such notice by delivering written notice thereof to the Indemnified
Party. If the Indemnifying Party does not so object within such 30-day period,
it shall be conclusively deemed to have agreed to the matters set forth in such
notice of indemnification.
(c) The Parties recognize and acknowledge that a breach by any Party of this
Article VIII may cause irreparable and material loss and damage to the other
Party as to which the other Party may not have an adequate remedy at law or in
damages. Accordingly, each Party acknowledges and agrees that the issuance of an
injunction or other equitable remedy may be an appropriate remedy for any such
breach.

 

22



--------------------------------------------------------------------------------



 



(d) An Indemnified Party shall notify each Indemnifying Party promptly upon such
Indemnified Party’s becoming aware of any matter which may give rise to a claim
by such Indemnified Party for indemnification against an Indemnifying Party
under Section 8.2 not covered by Section 8.3(a) above; provided, however, that
no delay on the part of the Indemnified Party in notifying any Indemnifying
Party shall relieve the Indemnifying Party from any Liability or obligation
hereunder unless (and then solely to the extent) the Indemnifying Party thereby
is prejudiced by the delay.
(e) If the Indemnifying Party objects in writing to any claim for
indemnification made by the Indemnified Party in any written notice of a claim
(an “Objection Notice”), then the Indemnifying Party and the Indemnified Party
shall attempt in good faith to agree upon the rights of the respective parties
with respect to each of such claims, and the parties shall each provide
information (as reasonably requested) to the other related to the issues set
forth in the Objection Notice. If the Indemnified Party and the Indemnifying
Party so agree, a memorandum setting forth such agreement shall be prepared and
signed by both parties and, in the case of indemnification by Seller, the amount
agreed upon by the parties shall be paid to Buyer by wire transfer of
immediately available funds in New York, New York, and in the case of
indemnification by Buyer, such amount shall be paid to Seller by wire transfer
of immediately available funds in Connecticut.
(f) The amount of any Adverse Consequences for which indemnification is provided
pursuant to this Article VIII shall be net of (i) any amounts recovered by the
Indemnified Party pursuant to any indemnification agreement with any third party
and (ii) any insurance proceeds or other cash receipts or sources of
reimbursement received as an offset against such Adverse Consequences.
(g) The representations and warranties of the parties contained herein shall
survive the Closing until the earlier of (a) the applicable Survival Date or
(b) the transfer by or on behalf of Buyer of all or substantially all of the
Business, in a stand-alone transaction, to any Person not affiliated with Buyer.
For the avoidance of doubt, the representations and warranties of the parties
contained herein shall survive a sale of all or substantially all of the
Parent’s business (whether by merger, sale of stock or assets, recapitalization
or otherwise). Any claim under this Agreement with respect to a breach of a
representation and warranty must be asserted by a Claim Notice delivered prior
to 5:00 P.M., Eastern Time, on the applicable Survival Date and, if such a
notice is given, the survival period for such representation and warranty shall
continue until the claim is fully resolved.
8.4 Exclusive Remedy.
The provisions set forth in this Article VIII shall be the exclusive remedy for
any claims brought by either party against the other party relating to the
subject matter set forth in this Agreement whether brought pursuant to the
provisions of this Article VIII or otherwise, except (i) for any right of the
parties to specific performance of the terms of this Agreement, and (ii) in the
case of fraud or willful misconduct.
8.5 Parent Guaranty.
Parent, as the sole member of the Buyer, hereby agrees to unconditionally,
irrevocably and absolutely guaranty to the Seller the prompt and complete
payment of all amounts owing to the Seller by the Buyer pursuant to this
Article VIII, and all other obligations of the Buyer under this Agreement.

 

23



--------------------------------------------------------------------------------



 



ARTICLE IX.
ADDITIONAL AGREEMENTS
9.1 Transaction Expenses.
(a) The Buyer and the Seller shall each pay all of their respective expenses in
connection with the transactions contemplated hereby, including, without
limitation, all attorneys’ fees and expenses and accountants’ fees and expenses.
(b) In no event shall the Buyer be liable for any income, capital gain,
franchise or other similar Tax arising or imposed as a result of the
transactions contemplated herein, and the Seller shall pay all transfer, stamp
(including documentary stamp Taxes, if any) and other similar Taxes or
governmental charges with respect to the transactions herein contemplated. Any
sales or use or other registration or other transfer Taxes imposed on the sale
of the Acquired Assets at the Closing shall be borne by the Seller.
9.2 Efforts to Consummate; Further Assurances.
Subject to the terms and conditions herein provided, the Parties shall do or
cause to be done all such acts and things as may be necessary, proper or
advisable, consistent with all applicable Laws, to consummate and make effective
the transactions contemplated hereby as soon as reasonably practicable. Each of
the Parties agrees that it will from time to time on or after the Closing
promptly do, execute, acknowledge and deliver and will cause to be done,
executed, acknowledged and delivered, all such further acts, deeds,
certificates, bills of sale, assignments, transfers, conveyances, powers of
attorney and other documents as may be reasonably requested by any of the other
Parties for better assigning, transferring, granting, conveying and conferring
right, title and interest to the Buyer of the Acquired Assets and for the better
assumption by the Buyer of the Assumed Liabilities. Without limiting the
generality of the foregoing, the Parties agree to cooperate with each other and
to provide each other with all information and documentation reasonably
necessary to permit the preparation and filing of all federal, foreign,
international, state, provincial, local, and other Tax returns and Tax elections
with respect to the Business.
9.3 Confidentiality.
(a) As used in this Section 9.3, the term “Confidential Information” includes
any and all of the following information of the Seller or the Buyer that has
been or may hereafter be disclosed in any form, whether in writing, orally,
electronically or otherwise, or otherwise made available by observation,
inspection or otherwise by either party or its Representatives (collectively, a
“Disclosing Party”) to the other party or its Representatives (collectively, a
“Receiving Party”):
(i) all information that is a trade secret under applicable trade secret or
other Law;

 

24



--------------------------------------------------------------------------------



 



(ii) all information concerning product specifications, data, know-how,
formulae, compositions, processes, designs, sketches, photographs, graphs,
drawings, samples, inventions and ideas, past, current and planned research and
development, current and planned manufacturing or distribution methods and
processes, customer lists, current and anticipated customer requirements, price
lists, market studies, business plans, computer hardware, software and computer
software and database technologies, systems, structures and architectures;
(iii) all information concerning the business and affairs of the Disclosing
Party (including, but not limited to, historical and current financial
statements, financial projections and budgets, Tax Returns and accountants’
materials, historical, current and projected sales, capital spending budgets and
plans, business plans, strategic plans, marketing and advertising plans,
publications, client and customer lists and files, contracts, the names and
backgrounds of key personnel and personnel training techniques and materials,
however documented), and all information obtained from review of the Disclosing
Party’s documents or property or discussions with the Disclosing Party
regardless of the form of the communication; and
(iv) all notes, analyses, compilations, studies, summaries and other material
prepared by the Receiving Party to the extent containing or based, in whole or
in part, upon any information included in the foregoing.
(b) Any trade secrets of a Disclosing Party shall also be entitled to all of the
protections and benefits under applicable trade secret Law and any other
applicable Law. If any information that a Disclosing Party deems to be a trade
secret is found by a court of competent jurisdiction not to be a trade secret
for purposes of this Section 9.3, such information shall still be considered
Confidential Information of that Disclosing Party for purposes of this Section
9.3 to the extent included within the definition. In the case of trade secrets,
each of the Buyer and the Seller hereby waives any requirement that the other
party submit proof of the economic value of any trade secret or post a bond or
other security.
(c) (i) Each Receiving Party acknowledges the confidential and proprietary
nature of the Confidential Information of the Disclosing Party and agrees that
such Confidential Information (A) shall be kept confidential by the Receiving
Party; (B) shall not be used for any reason or purpose other than to evaluate
and consummate the transactions contemplated hereunder; and (C) without limiting
the foregoing, shall not be disclosed by the Receiving Party to any Person,
except in each case as otherwise expressly permitted by the terms of this
Agreement or with the prior written consent of an authorized representative of
the Seller with respect to Confidential Information of the Seller (each, a
“Seller Contact”) or an authorized representative of the Buyer with respect to
Confidential Information of the Buyer (each, a “Buyer Contact”). Each of the
Buyer and the Seller shall disclose the Confidential Information of the other
party only to its Representatives who require such material for the purpose of
evaluating the transactions contemplated hereunder and are informed by the Buyer
or the Seller, as the case may be, of the obligations of this Section 9.3 with
respect to such information. Each of the Buyer and the Seller shall (D) enforce
the terms of this Section 9.3 as to its respective Representatives; (E) take
such action to the extent necessary to cause its Representatives to comply with
the terms and conditions of this Section 9.3; and (vi) be responsible and liable
for any breach of the provisions of this Section 9.3 by it or its
Representatives.

 

25



--------------------------------------------------------------------------------



 



(ii) Unless and until this Agreement is terminated, the Seller shall maintain as
confidential any Confidential Information (including for this purpose any
information of the Seller of the type referred to in Sections 9.3(a)(i), (ii)
and (iii), whether or not disclosed to the Buyer) of the Seller relating to any
of the Acquired Assets or the Assumed Liabilities. Notwithstanding the preceding
sentence, the Seller may use any Confidential Information of the Seller before
the Closing in the Ordinary Course of Business in connection with the
transactions permitted by Section 8.3.
(d) From and after the Closing, the provisions of Section 9.3(a) above shall not
apply to or restrict in any manner the Buyer’s use of any Confidential
Information of the Seller relating to the Business or any of the Acquired Assets
or the Assumed Liabilities.
(e) Sections 9.3(a) and (b) do not apply to that part of the Confidential
Information of a Disclosing Party that a Receiving Party demonstrates (i) was,
is or becomes generally available to the public other than as a result of a
breach of this Section 9.3 by the Receiving Party or its Representatives;
(ii) was or is developed by the Receiving Party independently of and without
reference to any Confidential Information of the Disclosing Party; or (iii) was,
is or becomes available to the Receiving Party on a nonconfidential basis from a
third party not bound by a confidentiality agreement or any legal, fiduciary or
other obligation restricting disclosure. The Seller shall not disclose any
Confidential Information of the Seller relating to any of the Acquired Assets or
the Assumed Liabilities in reliance on the exceptions in clauses (ii) or
(iii) above, subject to any SEC disclosure obligations of Seller, including but
not limited to those disclosure obligations resulting from the consummation of
this Agreement and/or any other Documents.
(f) If a Receiving Party becomes compelled in any Proceeding or is requested by
a Governmental Authority having regulatory jurisdiction over the contemplated
transactions to make any disclosure that is prohibited or otherwise constrained
by this Section 9.3, that Receiving Party shall provide the Disclosing Party
with prompt notice of such compulsion or request so that it may seek an
appropriate protective order or other appropriate remedy or waive compliance
with the provisions of this Section 9.3. In the absence of a protective order or
other remedy, the Receiving Party may disclose that portion (and only that
portion) of the Confidential Information of the Disclosing Party that, based
upon advice of the Receiving Party’s counsel, the Receiving Party is legally
compelled to disclose or that has been requested by such Governmental Authority,
provided, however, that the Receiving Party shall use reasonable efforts to
obtain reliable assurance that confidential treatment will be accorded by any
Person to whom any Confidential Information is so disclosed. The provisions of
this Section 9.3(f) do not apply to any Proceedings between the parties to this
Agreement.

 

26



--------------------------------------------------------------------------------



 



(g) If this Agreement is terminated, each Receiving Party shall (a) destroy all
Confidential Information of the Disclosing Party prepared or generated by the
Receiving Party without retaining a copy of any such material; (b) promptly
deliver to the Disclosing Party all other Confidential Information of the
Disclosing Party, together with all copies thereof, in the possession, custody
or control of the Receiving Party or, alternatively, with the written consent of
a Seller Contact or a Buyer Contact (whichever represents the Disclosing Party)
destroy all such Confidential Information; and (c) certify all such destruction
in writing to the Disclosing Party, provided, however, that the Receiving Party
may retain a list that contains general descriptions of the information it has
returned or destroyed to facilitate the resolution of any controversies after
the Disclosing Party’s Confidential Information is returned.
(h) The Disclosing Party is not waiving, and will not be deemed to have waived
or diminished, any of its attorney work product protections, attorney-client
privileges or similar protections and privileges as a result of disclosing its
Confidential Information (including Confidential Information related to pending
or threatened litigation) to the Receiving Party, regardless of whether the
Disclosing Party has asserted, or is or may be entitled to assert, such
privileges and protections. The Parties (i) share a common legal and commercial
interest in all of the Disclosing Party’s Confidential Information that is
subject to such privileges and protections; (ii) are or may become joint
defendants in Proceedings to which the Disclosing Party’s Confidential
Information covered by such protections and privileges relates; (iii) intend
that such privileges and protections remain intact should either party become
subject to any actual or threatened Proceeding to which the Disclosing Party’s
Confidential Information covered by such protections and privileges relates; and
(iv) intend that after the Closing the Receiving Party shall have the right to
assert such protections and privileges. No Receiving Party shall admit, claim or
contend, in Proceedings involving either party or otherwise, that any Disclosing
Party waived any of its attorney work-product protections, attorney-client
privileges or similar protections and privileges with respect to any
information, documents or other material not disclosed to a Receiving Party due
to the Disclosing Party disclosing its Confidential Information (including
Confidential Information related to pending or threatened litigation) to the
Receiving Party.
(i) This Section 9.3 is intended to supersede, and terminate in its entirety,
the Confidentiality Agreement.
(j) The provisions of this Section 9.3 shall survive for a period of twelve (12)
months from the date of this Agreement.
9.4 Non-Disparagement.
The Seller shall cause its Representatives not to make any statements,
observations or opinions or communicate any information (whether oral or
written) that disparages or is likely in any way to harm the reputation of the
Business or the Buyer and its Affiliates or that is inconsistent with the
purpose and intent of the Documents. The Buyer shall cause its Representatives
not to make any statements, observations or opinions or communicate any
information (whether oral or written) that disparages or is likely in any way to
harm the reputation of the Seller or its Affiliates or that is inconsistent with
the purpose and intent of the Documents.

 

27



--------------------------------------------------------------------------------



 



9.5 Broker’s Fees.
Each of the Parties shall be responsible for, and shall hold each of the other
Parties harmless against, any fees or commissions for which such Party is liable
to any broker, finder or agent with respect to the transactions contemplated by
this Agreement.
9.6 Non-Compete.
(a) During the Non-Compete Period, the Seller and its Subsidiaries shall not
(i) directly or indirectly, own, purchase, organize or take preparatory steps
for the organization of, or (ii) build, design, finance, acquire, lease,
operate, manage, invest in, work or consult for or otherwise affiliate with, or
(iii) serve as a partner, employee, consultant, officer, director, manager,
agent, associate, investor, or otherwise for any business in competition with or
otherwise similar to the Business or the Buyer’s liquid processing business in
(x) the States of New York, Connecticut or New Jersey, (y) in any other state of
the United States of America or any other country in the world from which the
Buyer derives at least five percent (5%) of its gross revenues prior to the end
of the Non-Compete Period, or (z) within 360 miles of any of the Seller’s
manufacturing facilities or the manufacturing facilities of any of the Seller’s
Subsidiaries ((x), (y), and (z) the “Restricted Territories”). Ownership by the
Seller, as a passive investment, of less than 1% of the outstanding shares of
ownership interest of any corporation listed on a national securities exchange
will not constitute a breach of this Section 9.6.
(b) During the Non-Compete Period, the Seller and its Subsidiaries shall not
divert or attempt to divert any or all of the Business of Buyer’s or any of
Buyer’s Affiliate’s customers or suppliers from Buyer or its Affiliates in
violation of this Agreement or applicable Law (including any applicable trade
secrets law).
(c) The Seller acknowledges that the Buyer has required that the Seller make the
agreements in this Section 9.6 as a condition to the Buyer’s consummation of the
transactions contemplated by this Agreement. The Seller acknowledges that the
restrictions and agreements contained in this Section 9.6 are reasonable
(including with respect to duration, geographical area and scope) and necessary
to protect the legitimate interests of the Buyer, including the preservation of
the Business, and that violation or breach of this Section 9.6 will cause
substantial and irreparable harm to the Buyer that would not be quantifiable and
for which no adequate remedy would exist at Law.
(d) If, at the time of enforcement of this Section 9.6, a court holds that the
restrictions stated herein are unreasonable under the circumstances then
existing, the Parties agree that the maximum period, scope or geographical area
reasonable under such circumstances shall be substituted for the stated period,
scope or area so as to protect the Buyer to the greatest extent possible under
applicable Law from improper competition. The Parties hereto acknowledge that
money damages would be an inadequate remedy for any breach of this Section 9.6
and that the Buyer would be irreparably damaged if any Party were to breach the
covenants set forth in this Section 9.6. Therefore, in the event of a breach or
threatened breach of this Section 9.6, the Buyer or its successors or assigns
may, in addition to other rights and remedies existing in their favor, apply to
any court of competent jurisdiction for specific performance and/or injunctive
or other relief in order to enforce, or prevent any violations of, the
provisions of this Section 9.6 (without posting a bond or other security) or
require the breaching party (the “Breaching Party”) to account for and pay over
to the Buyer all compensation, profits, moneys, accruals, increments or other
benefits derived from or received as a result of any transactions constituting a
breach of the covenants contained herein in this Section 9.6, if and when final
judgment of a count of competent jurisdiction is so entered against such
Breaching Party.
(e) The Buyer shall also enter into the Non-Competition Agreements with the
individuals party thereto.

 

28



--------------------------------------------------------------------------------



 



9.7 Cooperation.
Following the Closing, the Seller and the Buyer will cooperate with each other
with regard to collections from customers of the Business, and the Seller will
keep the Buyer reasonably informed of its collection efforts with regard to
customers of the Business with regard to pre-closing accounts receivable that
are more than sixty (60) days past due, in order to maintain good relations with
customers of the Business.
9.8 [Intentionally Omitted].
9.9 Payment of Assumed and Excluded Liabilities.
(a) The Buyer shall, after the Closing, promptly pay to the appropriate Person
any Assumed Liabilities related to the Business (i) which become due and payable
after the Closing, or (ii) which were due and payable on the Closing Date; and
(b) The Seller shall, after the Closing, promptly pay to the appropriate Person
any Excluded Liabilities related to the Business (i) which become due and
payable after the Closing, or (ii) which were due and payable on the Closing
Date.
9.10 Product Liability Insurance.
The Seller shall maintain in force for three (3) years following the Closing
product liability insurance insuring Seller with respect to products of the
Business sold prior to the Closing, naming the Buyer as a named insured and
meeting the other requirements set forth on Schedule 9.10.
ARTICLE X.
[Intentionally Omitted]
ARTICLE XI.
DEFINITIONS
In addition to the words and terms defined elsewhere in this Agreement, the
following words and terms shall have the following meanings, respectively,
unless the context clearly requires otherwise:
“Acquired Assets” has the meaning assigned to such term in Section 1.1.
“Adverse Consequences” means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, costs, amounts paid
in settlement, Liabilities, obligations, Taxes, Liens, losses, lost profits,
diminution in value, expenses, and fees, including court costs and reasonable
attorneys’ fees and expenses (whether such attorneys’ fees and expenses arise
out of a dispute or claim among the Parties or out of a dispute involving third
parties).

 

29



--------------------------------------------------------------------------------



 



“Affiliate” of a Person shall means (i) any other Person directly, or indirectly
through one or more intermediaries, controlling, controlled by or under common
control with such Person, or (ii) any officer, director, or manager of such
Person. The term “control” includes, without limitation, the possession,
directly or indirectly, of the power to direct the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.
“Agreement” has the meaning assigned to such term in the preamble of this
Agreement.
“Assumed Liabilities” has the meaning assigned to such term in Section 1.3.
“Basis” means any past or present fact, situation, circumstance, status,
condition, activity, practice, plan, occurrence, event, incident, action,
failure to act, or transaction that forms or could form the basis for any
specified consequence.
“Basket” has the meaning assigned to such term in Section 8.2(c).
“Bill of Sale” has the meaning assigned to such term in Section 2.3(a).
“Breaching Party” has the meaning assigned to such term in Section 9.6(d).
“Business” has the meaning set forth in the recitals to this Agreement.
“Business Day” means any day except Saturday, Sunday or any day on which banks
are generally not open for business in the cities of New York, New York.
“Business Profit and Loss Statements” has the meaning assigned to such term in
Section 5.4(a).
“Buyer” has the meaning assigned to such term in the preamble of this Agreement.
“Buyer Contact” has the meaning assigned to such term in Section 9.3(c).
“Buyer Core Representations” means Section 6.1 (Organization), Section 6.2
(Authorization of Transaction), and Section 6.4 (Brokers).
“Buyer Group” has the meaning assigned to such term in Section 8.2(a).
“Cap” has the meaning assigned to such term in Section 8.2(c).
“Cash Closing Payment” had the meaning assigned to such term in Section 2.1(a).
“Closing” has the meaning assigned to such term in Section 2.2.

 

30



--------------------------------------------------------------------------------



 



“Closing Date” has the meaning assigned to such term in Section 2.2.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated thereunder.
“Confidential Information” has the meaning assigned to such term in Section
9.3(a).
“Confidentiality Agreement” means that Confidentiality Agreement, dated
February 17, 2006, by and between the Parent and the Seller.
“Consideration” has the meaning assigned to such term in Section 2.1.
“Contracts” has the meaning assigned to such term in Section 1.1(d).
“Direct Cash Payment” has the meaning assigned to such term in Section 2.1(a).
“Disclosing Party” has the meaning assigned to such term in Section 9.3(a).
“Documents” means this Agreement, the Bill of Sale, the Undertaking and
Assumption of Liabilities, the Intellectual Property License Agreement, the
Non-Competition Agreement, the Patent Assignment, the Transition and
Manufacturing Services Agreement and the Other Assignment Documents.
“Employee Benefit Plan” means all the employee benefit, fringe benefit,
supplemental unemployment benefit, bonus, incentive, profit sharing,
termination, change of control, pension, retirement, stock option, stock
purchase, stock appreciation, health, welfare, medical, dental, disability, life
insurance and similar plans, programs, arrangements or practices relating to the
current or former employees, officers or directors of the Seller maintained,
sponsored or funded by the Seller, whether written or oral, funded or unfunded,
insured or self-insured, registered or unregistered under which the Seller may
have any liability contingent or otherwise and other similar health and benefit
plans established pursuant to statute.
“Environmental and Safety Requirements” means any and all Laws, Orders,
contractual obligations and all common law concerning public health and safety,
worker health and safety, pollution, or protection of the environment,
including, without limitation, all those relating to the presence, use,
production, generation, handling, transportation, treatment, storage, disposal,
distribution, labeling, testing, processing, discharge, release, threatened
release, control, or cleanup of any hazardous materials, substances or wastes,
chemical substances or mixtures, pesticides, pollutants, contaminants, toxic
chemicals, petroleum products or byproducts, asbestos, polychlorinated
biphenyls, noise or radiation, including, but not limited to, the Solid Waste
Disposal Act, as amended, 42 U.S.C. §§ 6901, et seq., the Clean Air Act, as
amended, 42 U.S.C. §§ 7401 et seq., the Federal Water Pollution Control Act, as
amended, 33 U.S.C. §§ 1251 et seq., Oil Pollution Act of 1990, 33 U.S.C. §§ 270
et seq., The Federal Food Drug and Cosmetic Act 21 U.S.C. § 301 et seq., the
Emergency Planning and Community Right-to-Know Act, as amended, 42 U.S.C. §§
11001 et seq., the Comprehensive Environmental Response, Compensation, and
Liability Act, as amended, 42 U.S.C. §§ 9601 et seq., the Hazardous Materials
Transportation Uniform Safety Act, as amended, 49 U.S.C. §§ 1804 et seq., the
Occupational Safety and Health Act of 1970, as amended, and the rules and
regulations promulgated thereunder.

 

31



--------------------------------------------------------------------------------



 



“Excluded Assets” has the meaning assigned to such term in Section 1.2.
“Excluded Liabilities” has the meaning assigned to such term in Section 1.4.
“Fundamental Documents” means the documents by which any Person (other than an
individual) establishes its legal existence or which govern its internal
affairs, including, without limitation, as applicable, articles or certificate
of incorporation, memorandum, memorandum of association, articles of
association, articles of organization, certificate of formation, partnership
agreement, by-laws, and/or operating or limited liability company agreement.
“Funded Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by (or which
customarily would be evidenced by) bonds, debentures, notes or similar
instruments, (c) all reimbursement obligations of such Person with respect to
letters of credit and similar instruments, (d) all obligations of such Person
under conditional sale or other title retention agreements relating to property
or assets purchased by such Person, (e) all obligations of such Person incurred,
issued or assumed as the deferred purchase price of property or services other
than accounts payable incurred and paid on terms customary in the business of
such Person (it being understood that the “deferred purchase price” in
connection with any purchase of property or assets shall include only that
portion of the purchase price which shall be deferred beyond the date on which
the purchase is actually consummated), (f) all obligations secured by (or for
which the holder of such Funded Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the obligations secured thereby have been assumed,
(g) all obligations of such Person under forward sales, futures, options or
other similar hedging arrangements (including interest rate hedging or
protection agreements), (h) all obligations of such Person to purchase or
otherwise pay for merchandise, materials, supplies, services or other property
regardless of whether delivery of such merchandise, materials, supplies, service
or other property is ever made or tendered, (i) all guaranties by such Person of
obligations of others and (j) all capitalized lease obligations of such Person.
“Governmental Authority” means any court, administrative agency or commission or
other governmental authority or instrumentality, domestic or foreign,
international, provincial, federal, state, county or local.
“Indemnified Party” has the meaning assigned to such term in Section 8.3(a).
“Indemnifying Party” has the meaning assigned to such term in Section 8.3(a).
“Intellectual Property” means (a) all inventions, all improvements thereto and
all patents, patent applications, and patent disclosures, together with all
reissuances, continuations, continuations-in-part, divisions, revisions,
extensions, and reexaminations thereof, (b) registered and unregistered
trademarks, service marks, trade dress, trade styles, logos, trade names, and
corporate names, including all goodwill associated therewith, and all
applications, registrations, and renewals in connection therewith, (c) all
copyrightable works and copyrights and all applications, registrations and
renewals in connection therewith, (d) all trade secrets, customer lists,
supplier lists, pricing and cost information, business and marketing plans and
other confidential business information, (e) all computer programs and related
software, (f) all know-how, binding processes and other manufacturing processes,
(g) all other proprietary rights (including product and part names and numbers,
model names and numbers and “style” and tooling), (h) all domain names, url’s,
and registrations in respect thereof and (i) all copies and tangible embodiments
thereof.

 

32



--------------------------------------------------------------------------------



 



“Intellectual Property License Agreement” has the meaning assigned to such term
in Section 2.3(a).
“Knowledge of the Seller” has the meaning assigned to such term in Section
12.14.
“Law” means any constitution, law, statute, common law, treaty, rule, directive,
requirement or regulation or Order of any Governmental Authority, including any
laws, rules or regulations relating to import-export and customs services rules
or regulations.
“Liability” means any liability or obligation, whether known or unknown,
asserted or unasserted, absolute or contingent, accrued or unaccrued, liquidated
or unliquidated and whether due or to become due, regardless of when asserted.
“Licensed Intellectual Property” has the meaning assigned to such term in
Section 5.12(a).
“Lien” means any security interest, pledge, bailment (in the nature of a pledge
or for purposes of security), mortgage, deed of trust, the grant of a power to
confess judgment, conditional sales and title retention agreement (including any
lease in the nature thereof), charge, encumbrance, easement, right of way,
reservation, restriction, cloud on or defect in title, right of first refusal or
first offer, equity, encroachment, burden, option, or other similar arrangement
or interest in real or personal property, including statutory liens, trusts,
deemed trusts or other encumbrances.
“Material” means in excess of $25,000 per event or $50,000 in the aggregate as
to a series of related events.
“Material Adverse Change” means, with respect to any Person, any material
adverse change in the business, operations, assets (including levels of working
capital and components thereof), condition (financial or otherwise), operating
results, Liabilities, customer, supplier or employee relations or business
prospects of such Person or any material casualty loss or damage to the assets
of such Person, whether or not covered by insurance.
“Material Adverse Effect” means an adverse effect in excess of $25,000 per event
or $50,000 in the aggregate as to a series of related events on the financial
condition, assets, liabilities, or results of operations of the Business.
“Material Contracts” has the meaning assigned to such term in Section 5.13.
“Non-Compete Period” means five (5) years from the Closing Date.

 

33



--------------------------------------------------------------------------------



 



“Non-Competition Agreement” has the meaning assigned to such term in Section
2.3(a).
“Objection Notice” has the meaning assigned to such term in Section 8.3(e).
“Orders” means judgments, writs, decrees, compliance agreements, injunctions or
orders of and Governmental Authority or arbitrator.
“Ordinary Course of Business” means the ordinary course of business consistent
with the past custom and practice of the Seller and its Affiliates (including
with respect to quantity and frequency).
“Other Assignment Documents” has the meaning assigned to such term in Section
2.3(a).
“Parent” has the meaning assigned to such term in the preamble of this
Agreement.
“Parties” means the Buyer and the Seller.
“Patent Assignment” has the meaning assigned to such term in Section 2.3(a).
“Permits” means all permits, licenses, authorizations, registrations,
franchises, approvals, certificates, variances and similar rights obtained, or
required to be obtained, from any Governmental Authority or from any standard
setting or safety certification body or other similar entity, including, without
limitation, any requisite occupational licenses, certificates of competency and
manufacturing certifications.
“Permitted Liens” means (i) Liens for Taxes not yet due and payable or being
contested in good faith by appropriate proceedings and for which there are
adequate reserves on the books, (ii) workers or unemployment compensation Liens
arising in the Ordinary Course of Business, and (iii) mechanic’s, materialman’s,
supplier’s, vendor’s or similar Liens arising in the Ordinary Course of Business
securing amounts that are not delinquent.
“Person” shall be construed broadly and shall include an individual, a
partnership, a limited partnership, a corporation, a limited liability company,
an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, or a Governmental Authority (or any department,
agency, or political subdivision thereof).
“Proceeding” means any action, suit, proceeding, complaint, charge, hearing,
inquiry or investigation before or by a Governmental Authority or arbitrator.
“Receiving Party” has the meaning assigned to such term in Section 9.3(a).
“Representative” with respect to a particular Person, means any director,
officer, manager, employee, agent, consultant, advisor, accountant, financial
advisor, legal counsel or other representative of such Person.
“Restricted Territories” has the meaning assigned to such term in Section
9.6(a).
“SEC” means the United States Securities and Exchange Commission.

 

34



--------------------------------------------------------------------------------



 



“Seller” has the meaning assigned to such term in the preamble of this
Agreement.
“Seller Contact” has the meaning assigned to such term in Section 9.3(c).
“Seller Core Representations” means Section 5.1 (Organization and Capitalization
of the Seller), Section 5.2 (Authorization of Transaction), Section 5.3
(Non-Contravention), Section 5.9(a) (Title to Assets), Section 5.11 (Tax
Matters), and Section 5.24 (Brokers).
“Seller Group” has the meaning assigned to such term in Section 8.2(b).
“Seller Tax Group” has the meaning assigned to such term in Section 5.11(a).
“Statement of Allocation” has the meaning assigned to such term in Section 2.5.
“Subsidiary” means any corporation with respect to which a specified Person (or
a Subsidiary thereof) has the power to vote or direct the voting of sufficient
securities to elect a majority of the directors.
“Tax” or “Taxes” means any and all United States or foreign, federal, state,
local or other taxes of any kind (together with any and all interest, penalties,
additions to tax and additional amounts imposed with respect thereto) imposed by
any Governmental Authority, including taxes on or with respect to income,
franchises, windfall or other profits, gross receipts, property, sales, use,
capital stock, payroll, employment, unemployment, social security, workers’
compensation or net worth, and taxes in the nature of excise, withholding, ad
valorem or value added.
“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
“Third Party Claim” has the meaning assigned to such term in Section 8.3(a).
“Transition and Manufacturing Services Agreement” has the meaning assigned to
such term in Section 2.3(a).
“Ultrasonics Intellectual Property” has the meaning assigned to such term in
Section 1.1(c).
“Undertaking and Assumption of Liabilities” has the meaning assigned to such
term in Section 2.3(b).
“Wells’ Lien” means those Liens arising under that certain Credit and Security
Agreement, dated December 29, 2006, as amended, by and among the Seller,
Acoustic Marketing Research, Inc. d/b/a Sonora Medical Systems and Hearing
Innovations Incorporated and Wells Fargo Bank, National Association, acting
through its Wells Fargo Business Credit operating division.

 

35



--------------------------------------------------------------------------------



 



ARTICLE XII.
MISCELLANEOUS
12.1 No Third Party Beneficiaries.
Except as expressly set forth in Section 8.2, this Agreement shall not confer
any rights or remedies upon any Person other than the Parties and their
respective successors and permitted assigns, personal representatives, heirs and
estates, as the case may be.
12.2 Entire Agreement.
This Agreement and the other Documents referred to herein constitute the entire
agreement among the Parties and supersede any prior correspondence or documents
evidencing negotiations between the Parties, whether written or oral, and all
understandings, agreements or representations by or among the Parties, written
or oral, that may have related in any way to the subject matter of any Document
including, without limitation, the Confidentiality Agreement.
12.3 Successors and Assigns.
This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and permitted assigns. No Party may assign either
this Agreement or any of its rights, interests, or obligations hereunder without
the prior written approval of the other Parties; provided, however, that the
Buyer may (i) assign any or all of its rights and interests hereunder to one or
more of its Affiliates; (ii) designate one or more of its Affiliates to perform
its obligations hereunder; (iii) assign any or all of its rights hereunder in
connection with a sale of all or substantially all of the business of the Parent
(whether by merger, sale of stock or assets, recapitalization or otherwise);
and/or (iv) assign its rights hereunder to any lenders or financing sources.
Notwithstanding the foregoing or anything else contained herein, if Buyer
performs any of the aforementioned assignments or designations set forth in (i),
(ii), (iii) and/or (iv), Buyer shall continue to remain liable for its
obligations under this Agreement and/or any other Documents.
12.4 Counterparts.
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument. Legal delivery of this Agreement may be made by telecopy or by
electronic mail (pdf format).
12.5 Headings.
The section headings contained in this Agreement are inserted for convenience
only and shall not affect in any way the meaning or interpretation of this
Agreement.
12.6 Right of Set Off.
In the event of a breach by the Seller of the provisions of any Document, the
Buyer is hereby authorized to set off and apply any and all amounts at any time
held by the Buyer or its Affiliates on behalf of the Seller and any and all
indebtedness or monetary obligations at any time owing by the Buyer or its
Affiliates to the Seller against any and all of the obligations of the Seller
now or hereafter existing under the Documents.

 

36



--------------------------------------------------------------------------------



 



12.7 Notices.
Any written notice to be given hereunder shall be given in writing and shall be
deemed given: (a) when received if given in person, (b) on the date of
transmission if sent by facsimile, e-mail or other wire transmission (receipt
confirmed), (c) three (3) days after being deposited in the U.S. mail, certified
or registered mail, postage prepaid, and (d) if sent by an internationally
recognized overnight delivery service, the second day following the date given
to such overnight delivery service (specified for overnight delivery). All
notices shall be addressed as follows (or at such other address or telecopy
numbers for a party as shall be specified by like notice):
If to the Seller:
MISONIX, INC.
1938 New Highway
Farmingdale, New York 11735
Attention: Michael A. McManus, Jr.
Telephone: 631-694-9555
Telecopy: 631-694-9412
E-Mail: mmcmanus@misonix.com
with a copy to:
Siller Wilk LLP
675 Third Avenue
New York, New York 10017
Attention: Joel I. Frank, Esq.
Telephone: 212-421-2233
Telecopy: 212-752-6380
E-Mail: jfrank@sillerwilk.com
If to the Buyer:
Sonics & Materials, Inc.
53 Church Hill Road
Newtown, Connecticut 06470
Attention: Robert S. Soloff, President
Telephone: (203) 270-4600
Telecopy: (203) 270-4610
E-Mail: rsoloff@sonics.com
and
Attention: Lauren H. Soloff
Executive Vice President
Telephone: (203) 270-4600
Telecopy: (203) 270-4610
E-Mail: lsoloff@sonics.com

 

37



--------------------------------------------------------------------------------



 



with a copy to:
Finn Dixon & Herling LLP
177 Broad Street, 15th Floor
Stamford, Connecticut 06901-2048
Attention: Jon T. Hirschoff, Esq.
Telephone: (203) 325-5000
Telecopy: (203) 325-5001
E-Mail: jhirschoff@fdh.com
Any Party may send any notice, request, demand, claim or other communication
hereunder to the intended recipient at the address set forth above using any
other means, but no such notice, request, demand, claim or other communication
shall be deemed to have been duly given unless and until it actually is received
by the intended recipient. Any Party may change the address to which notices,
requests, demands, claims, and other communications hereunder are to be
delivered by giving the other Party notice in the manner herein set forth.
12.8 Governing Law.
This Agreement will be governed by and construed in accordance with the laws of
the State of New York without regard to conflicts of laws principles that would
require the application of any other law.
12.9 Amendments and Waivers.
No amendment or waiver of any provision of this Agreement shall be valid unless
the same shall be in writing and signed by (i) the Buyer and (ii) the Seller. No
waiver by any Party of any default, misrepresentation, or breach of warranty or
covenant hereunder, whether intentional or not, shall be deemed to extend to any
prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such occurrence.
12.10 Incorporation of Exhibits and Schedules.
The Exhibits, Schedules and other attachments identified in this Agreement are
part of this Agreement as if set forth in full herein.
12.11 Construction.
If any payment is required to be made or other action is required to be taken
pursuant to this Agreement on a day which is not a Business Day, then such
payment or action shall be made or taken on the next Business Day. Any reference
in this Agreement to any statute or any section thereof shall, unless otherwise
expressly stated, be deemed to be a reference to such statute or section as
amended, restated or re-enacted from time to time.

 

38



--------------------------------------------------------------------------------



 



12.12 Independence of Covenants and Representations and Warranties.
All covenants hereunder shall be given independent effect so that if a certain
action or condition constitutes a default under a certain covenant, the fact
that such action or condition is permitted by another covenant shall not affect
the occurrence of such default, unless expressly permitted under an exception to
such initial covenant. In addition, all representations and warranties hereunder
shall be given independent effect so that if a particular representation or
warranty proves to be incorrect or is breached, the fact that another
representation or warranty concerning the same or similar subject matter is
correct or is not breached will not affect the incorrectness of or a breach of a
representation and warranty hereunder.
12.13 Remedies.
Except as otherwise provided herein or in the other Documents, the Parties shall
each have and retain all other rights and remedies existing in their favor at
law or equity, including, without limitation, any actions for specific
performance and/or injunctive or other equitable relief to enforce or prevent
any violations of the provisions of this Agreement. Without limiting the
generality of the foregoing, the Seller hereby agrees that if the Seller fails
to convey the Acquired Assets to the Buyer in accordance with the provisions of
this Agreement, the Buyer’s remedy at law may be inadequate. In such event, the
Buyer shall have the right, in addition to all other rights and remedies it may
have, to specific performance of the obligations of the Seller to convey the
Acquired Assets.
12.14 Knowledge Attributable to the Seller.
Whenever any statement herein or in any schedule, exhibit, certificate or other
document delivered to any Party pursuant to this Agreement is made “to the
Knowledge of the Seller” or containing words of similar intent or effect, the
Knowledge of the Seller will be deemed to include, without limitation, the
knowledge of any of Michael McManus, Richard Zaremba and Frank Napoli. The
Seller shall be required to examine all relevant documents and to make due
inquiries of each of its directors and officers and each of its other management
employees (including general managers), and agents who would likely have
knowledge of the relevant facts or circumstances.
12.15 Severability.
It is the desire and intent of the Parties that the provisions of this Agreement
be enforced to the fullest extent permissible under the laws and public policies
applied in each jurisdiction in which enforcement is sought. Accordingly, if any
particular provision of this Agreement shall be adjudicated by a court of
competent jurisdiction to be invalid, prohibited or unenforceable for any
reason, such provision, as to such jurisdiction, shall be ineffective, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction. Notwithstanding the
foregoing, if such provision could be more narrowly drawn so as not to be
invalid, prohibited or unenforceable in such jurisdiction, it shall, as to such
jurisdiction, be so narrowly drawn, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

39



--------------------------------------------------------------------------------



 



12.16 Waiver of Jury Trial.
NO PARTY TO THIS AGREEMENT OR ANY ASSIGNEE, SUCCESSOR, HEIR OR PERSONAL
REPRESENTATIVE OF A PARTY SHALL SEEK A JURY TRIAL IN ANY LAWSUIT, PROCEEDING,
COUNTERCLAIM OR ANY OTHER LITIGATION PROCEDURE BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY OF THE OTHER AGREEMENTS OR THE DEALINGS OR THE RELATIONSHIP
BETWEEN THE PARTIES. NO PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION, IN WHICH
A JURY TRIAL HAS BEEN WAIVED, WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT
OR HAS NOT BEEN WAIVED. THE PROVISIONS OF THIS SECTION HAVE BEEN FULLY DISCUSSED
BY THE PARTIES HERETO, AND THESE PROVISIONS SHALL BE SUBJECT TO NO EXCEPTIONS.
NO PARTY HERETO HAS IN ANY WAY AGREED WITH OR REPRESENTED TO ANY OTHER PARTY
HERETO THAT THE PROVISIONS OF THIS SECTION WILL NOT BE FULLY ENFORCED IN ALL
INSTANCES.
12.17 [Intentionally Omitted].
12.18 Jurisdiction
(a) Each of the Parties hereby irrevocably and unconditionally submits, for
itself, and its property, to the nonexclusive jurisdiction of any New York State
court or any Connecticut State court or any federal court of the United States
of America sitting in Nassau or Westchester Counties in the State of New York
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or for recognition or enforcement of any
judgment, and each of the Parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in any such New York State or Connecticut State court or, to the
extent permitted by law, in such federal court. Each of the Parties agrees that
a final judgment in any such action or proceeding, if not appealed, shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
(b) Each of the Parties irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to the Agreement in any court referred to in Section 12.18(a)
above. Each of the Parties irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.
(c) Each of the Parties irrevocably consents to service of process in the manner
provided for notices in Section 12.7. Nothing in this Agreement will affect the
right of a Party to serve process in any other manner permitted by law.
12.19 Mutual Drafting
This Agreement and the Documents are the mutual product of Buyer and Seller,
each provision of this Agreement and of the Documents have been subject to
mutual consultation, negotiation and drafting, and the language of this
Agreement and the Documents shall therefore be interpreted without reference to
which party prepared this Agreement, the Documents or any portion hereof or
thereof.

 

40



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have executed this Asset Purchase Agreement as
of the date first above written.

                      BUYER:    
 
                    iSONIX LLC    
 
               
 
  By:   /s/ Lauren H. Soloff                   
 
      Name:   Lauren H. Soloff     
 
      Title:  
 
President    
 
         
 
   
 
                    SELLER:    
 
                    MISONIX, INC.    
 
               
 
  By:   /s/ Michael A. McManus                   
 
      Name:   Michael A. McManus    
 
      Title:   Pres & CEO     
 
                    SOLELY FOR PURPOSES OF SECTION 8.5:    
 
                    SONICS & MATERIALS, INC.    
 
               
 
  By:   /s/ Lauren H. Soloff                   
 
      Name:   Lauren H. Soloff     
 
      Title:   Executive Vice President                Address:             53
Church Hill Road             Newtown, Connecticut 06470    

 

 